EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judson Champlin on March 7, 2022.  

Please note that the last limitation (wherein the measuring apparatus remote from the probe…”) is indented under the measuring system comprising and not under the probe comprising.

The application has been amended as follows: 

Claim 8. A measuring system, the measuring system comprising: 
a probe for measuring a signal at a measuring point,
a measuring apparatus remote from the probe, 
a switch which is adapted to switch between an image capturing mode and a signal measuring mode
the probe comprising: 
a probe tip adapted to contact a measuring point for measuring an electric signal; 
 multiple optical systems directed to a same target point, each of the multiple optical systems having different optical properties; 
an image transmission interface adapted to transmit the captured image data to the measuring apparatus remote from the probe; and 
wherein a same signal line or cable is used for transmitting the captured image data in the image capturing mode and for -4- transmitting a measurement signal of the measured electric signal in the signal measurement mode; 
and
wherein the measuring apparatus remote from the probe comprising an image receiving interface adapted to receive the image data transmitted by the image transmission interface of the probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 7, 2020